N-Q UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-06153 Integrity Managed Portfolios (Exact name of registrant as specified in charter) 1 Main Street North, Minot, ND 58703 (Address of principal offices) (Zip code) Brent Wheeler and/or Kevin Flagstad, PO Box 500, Minot, ND 58702 (Name and address of agent for service) Registrant’s telephone number, including area code: 701-852-5292 Date of fiscal year end: July 31 Date of reporting period: October 31, 2016 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. SCHEDULE OF INVESTMENTS KANSAS MUNICIPAL FUND Schedule of Investments October 31, 2016 (unaudited) Principal Fair Amount Value MUNICIPAL BONDS (98.0%) Education (2.2%) Colby KS Comnty College Cops 3.000% 05/01/38 $ 500,000 $ 437,895 KS Dev Fin Auth Sales Tax Rev K-St-Olathe Innovation-L1 5.000% 09/01/39 200,000 217,038 KS Dev Fin Auth Rev Wichita ST Univ Student Hsg 5.000% 06/01/27 250,000 283,337 Sedgwick Cnty Unified Sch 5.250% 09/01/20 345,000 372,306 Sedgwick Cnty Unified Sch 5.250% 09/01/20 15,000 16,157 1,326,733 General Obligation (47.0%) Bourbon Cnty KS USD #234 (Fort Scott) 5.000 % 09/01/27 250,000 300,500 Bourbon Cnty KS USD #234 (Fort Scott) 5.000 % 09/01/28 250,000 296,707 Bourbon Cnty KS USD #234 (Fort Scott) 5.000% 09/01/29 250,000 293,162 Bourbon Cnty KS USD #234 (Fort Scott) 5.000 % 09/01/30 250,000 291,747 Bourbon Cnty KS USD #234 (Fort Scott) 5.000 % 09/01/31 500,000 580,360 Butler Cnty KS USD #402 5.250% 09/01/21 560,000 604,396 Butler Cnty KS USD #402 4.000% 09/01/30 250,000 280,670 Butler Cnty KS USD #385 5.000% 09/01/18 500,000 537,640 Clay Cnty KS Ref & Impt GO 4.000% 10/01/36 500,000 527,140 Cowley Cnty KS USD #470 5.500% 09/01/21 100,000 107,844 Cowley Cnty KS USD #470 4.750% 09/01/27 490,000 527,843 Cowley Cnty KS USD #462 (Cental) GO 3.000% 09/01/36 390,000 390,152 Dickinson Cnty KS USD #473 5.000% 09/01/27 325,000 361,478 Dickinson Cnty KS USD #473 4.400% 09/01/29 100,000 109,551 Douglas Cnty KS USD #348 Baldwin GO 4.000% 09/01/30 250,000 284,287 Douglas Cnty KS USD #491 Eudora 5.500% 09/01/24 250,000 270,828 Douglas Cnty KS USD #491 Eudora 5.000% 09/01/23 375,000 416,531 Douglas Cnty KS USD #491 Eudora 5.125% 09/01/29 250,000 278,558 *Franklin Cnty KS USD #290 5.000% 09/01/40 3,000,000 3,400,590 Harvey Cnty KS USD #373 (Newton) 4.000% 09/01/18 250,000 265,850 Harvey Cnty KS USD #373 (Newton) 5.000% 09/01/23 200,000 216,222 Harvey Cnty KS USD #373 (Newton) 5.000% 09/01/25 1,000,000 1,081,110 Jackson Cnty KS USD #336 5.000% 09/01/29 250,000 286,738 Jackson Cnty KS USD #336 5.000% 09/01/34 250,000 281,095 Johnson & Miami Cnty KS USD #230 3.500% 09/01/30 250,000 265,015 Johnson & Miami Cnty KS USD #230 4.000% 09/01/36 500,000 535,460 Johnson Cnty KS USD #231 5.000% 10/01/25 250,000 300,928 Johnson Cnty KS USD #233 G.O. 4.000% 09/01/29 500,000 565,310 Johnson Cnty KS USD #233 4.000% 09/01/18 150,000 159,933 Junction City KS Ref & Impt 5.000% 09/01/25 250,000 259,235 Junction City KS Unlimited GO 4.250% 09/01/21 100,000 109,016 Junction City KS Unlimited GO 4.400% 09/01/22 100,000 109,434 Junction City KS Unlimited GO 4.500% 09/01/23 100,000 109,712 Leavenworth Cnty KS USD #mpt & Ref 5.250% 03/01/24 200,000 224,860 Leavenworth Cnty KS USD #453 4.750% 09/01/25 300,000 334,890 *Leavenworth Cnty KS USD #mpt & Ref 5.125% 03/01/29 1,000,000 1,123,510 Leavenworth Cnty KS USD #458 5.000% 09/01/29 500,000 586,500 Leavenworth Cnty KS USD #469 Lansing 4.000% 09/01/30 320,000 344,509 Wichita Cnty KS USD #467 (Leoti) 5.000% 10/01/18 100,000 108,239 Manhattan KS GO 5.000% 11/01/28 130,000 139,572 Miami Cnty KD USD #368 5.000% 09/01/27 250,000 286,968 Montgomery Cnty KS USD #446 5.000% 09/01/33 250,000 259,363 Neosho Cnty KS USD #413 4.000% 09/01/31 250,000 268,558 Newton KS Unlimited GO 5.000% 09/01/21 100,000 111,075 Newton KS Unlimited GO 4.750% 09/01/29 435,000 480,149 Park City KS 5.100% 12/01/20 200,000 225,234 Park City KS 5.500% 12/01/24 100,000 113,830 Park City KS 6.000% 12/01/29 500,000 576,730 City of Park City KS 5.375% 12/1/25 250,000 282,485 Salina KS GO 4.625% 10/01/27 200,000 206,896 Scott Cnty KS Ref GO 5.000% 04/01/32 500,000 595,075 Sedgwick Cnty KS USD #261 5.000% 11/01/21 245,000 255,956 Sedgwick Cnty KS USD #261 5.000% 11/01/21 5,000 5,232 Sedgwick Cnty KS USD #262 5.000% 09/01/18 100,000 108,063 Sedgwick Cnty KS USD #262 5.000% 09/01/28 485,000 524,290 Sedgwick Cnty KS USD #262 5.000% 09/01/28 15,000 15,982 Sedgwick Cnty Unified Sch 5.000% 09/01/24 245,000 263,282 Sedgwick Cnty Unified Sch 5.000% 09/01/24 5,000 5,370 Sedgwick Cnty KS USD #262 5.000% 09/01/35 1,000,000 1,142,150 Sedgwick Cnty KS USD #265 (Goddard) 4.250% 10/01/20 750,000 804,795 Sedgwick Cnty KS USD #265 (Goddard) 4.500% 10/01/26 250,000 268,708 Sedgwick Cnty Unified Sch 5.250% 09/01/19 215,000 231,976 Sedgwick Cnty Unified Sch 5.250% 09/01/19 10,000 10,783 Seward Cty KS Unlimited GO Hosp Ref & Impt 5.000% 08/01/34 260,000 297,401 Seward Cty KS Unlimited GO Hosp Ref & Impt 5.000% 08/01/34 240,000 267,929 Seward Cty KS USD #480 GO 5.000% 09/01/34 500,000 566,520 Seward Cty KS USD #480 GO 5.000% 09/01/33 500,000 568,600 Seward Cty KS USD #480 GO 4.250% 09/01/39 500,000 532,190 Sherman Cnty, KS USD #352 (Goodland) GO 3.000% 09/01/33 500,000 502,950 Wichita KS GO 4.500% 09/01/22 150,000 155,790 Wichita KS GO 4.750% 09/01/27 180,000 186,674 Wyandotte Cnty KS GO 5.000% 08/01/25 250,000 257,948 Wyandotte Cnty KS GO 5.000% 08/01/27 500,000 515,895 Wyandotte Cnty KS USD #202 5.250% 09/01/18 100,000 108,695 Wyandotte Cnty KS USD #202 5.000% 09/01/25 250,000 300,555 28,571,219 Health Care (20.4%) Ashland KS Public Bldg Commission Revenue 5.000% 09/01/30 1,020,000 1,097,551 Ashland KS Public Bldg Commission Revenue 5.000% 09/01/35 500,000 530,735 Ashland KS Public Bldg Commission Revenue 5.000% 09/01/32 550,000 605,336 KS Dev Fin Auth Lease Rev Univ KS Tenant 5.000% 06/15/39 1,000,000 1,068,500 KS Dev Fin Auth Rev Sisters Leavenworth-Ser A 5.000% 01/01/40 435,000 491,180 KS Dev Fin Auth Rev Sisters Leavenworth-Ser A 5.000% 01/01/40 65,000 69,933 KS Dev Fin Auth Rev Adventist Health 5.150% 11/15/23 250,000 278,528 KS Dev Fin Auth Rev Adventist Health 5.250% 11/15/24 250,000 279,125 KS Dev Fin Auth Rev Adventist Health 5.500% 11/15/29 100,000 111,417 KS Dev Fin Auth Hlth Facs Rev Stormont-Vail Healthcare 5.125% 11/15/32 410,000 425,293 KS Dev Fin Auth Hlth Facs Rev Stormont-Vail Healthcare 5.125% 11/15/36 500,000 513,055 KS Dev Fin Auth Hlth Facs Rev Hays Med Ctr 5.000% 05/15/25 250,000 269,210 KS Dev Fin Auth Hlth Facs Rev Hays Med Ctr 5.000% 05/15/35 1,000,000 1,063,870 KS Dev Fin Auth Hlth Facs Rev (KU Hlth Sys) 5.000% 03/01/28 755,000 828,514 KS Dev Fin Auth Hlth Facs Rev Stormont-Vail Healthcare 4.125% 11/15/27 100,000 109,087 Lincoln Cnty KS Pub Bldg (Lincoln Cnty Hosp) 5.500% 03/01/35 500,000 531,120 Manhattan KS Hosp Rev Mercy Health Ctr 5.000% 11/15/23 250,000 293,250 Manhattan KS Hosp Rev Mercy Health Ctr 5.000% 11/15/24 250,000 291,135 Manhattan KS Hosp Rev Mercy Health Ctr 5.000% 11/15/29 500,000 563,880 Olathe KS Hlth Facs Rev Olathe Med Ctr 5.000% 09/01/29 500,000 512,390 Olathe KS Hlth Facs Rev Olathe Med Ctr 5.000% 09/01/30 250,000 270,720 Olathe KS Hlth Facs Rev Olathe Med Ctr 4.000% 09/01/28 250,000 266,123 Olathe KS Hlth Facs Rev Olathe Med Ctr 4.000% 09/01/30 445,000 470,067 Univ KS Hosp Auth Ref & Impt-KU Hlth Sys 4.000% 09/01/40 500,000 537,390 Univ KS Hosp Auth 5.000% 09/01/35 500,000 573,170 Wichita KS Hosp Rev (Via Christi Hlth Sys) 5.000% 11/15/29 300,000 359,742 12,410,321 Housing (0.3%) KS Dev Fin Auth Rev (Sec. 8) Rev Ref. 6.400% 01/01/24 170,000 170,200 Other Revenue (15.4%) Butler Cnty KS Pub Bldg Impt Rev 4.500% 10/01/21 160,000 160,152 Dodge City KS Sales Tax Rev 5.000% 06/01/21 310,000 341,554 Dodge City KS Sales Tax Rev 4.400% 06/01/25 350,000 380,377 Dodge City KS Sales Tax Rev 4.500% 06/01/28 100,000 108,934 *Dodge City KS Sales Tax Rev 5.250% 06/01/31 1,000,000 1,108,150 KS Dev Fin Auth Rev KS Projs-Ser B 4.125% 05/01/31 500,000 533,035 KS Dev Fin Auth Rev Athletic Facs (K-St Athletics Inc) 5.000% 07/01/32 250,000 257,135 KS Dev Fin Auth Rev (KS St Proj) Unrefunded 5.000% 10/01/17 20,000 20,037 KS Dev Fin Auth Rev (KS St Proj) 5.000% 11/01/34 500,000 543,160 KS Dev Fin Auth Rev (Dept Admin) 5.000% 11/01/25 250,000 250,000 KS Dev Fin Auth Rev (KS St Proj) 5.250% 11/01/25 350,000 365,841 KS Dev Fin Auth Rev (KS St Proj) 5.000% 05/01/35 250,000 267,315 Lincoln Cnty KS Pub Bldg (Lincoln Cnty Hosp) 5.000% 03/01/28 250,000 264,387 Manhattan KS Sales Tax Rev Downtown Redev 5.250% 12/01/26 80,000 86,166 Manhattan KS Sales Oblig Rev North Proj Area - Downtown A 5.000% 12/01/26 500,000 526,275 Manhattan KS Sales Tax Rev 4.500% 12/01/25 500,000 549,610 *Manhattan KS Sales Tax Rev 5.000% 12/01/32 1,000,000 1,116,010 Neosho Cnty KS Sales Tax Rev 4.000% 10/01/23 500,000 538,480 Topeka KS Pub Bldg Commn Lease Rev Social & Rehab Proj 5.000% 06/01/22 255,000 276,152 Washinton Cnty KS Pub Bldg Com Rev Law Enforcement Ctr & Hosp Proj 4.000% 09/01/28 600,000 657,018 Washinton Cnty KS Pub Bldg Com Rev Law Enforcement Ctr & Hosp Proj 5.000% 09/01/32 500,000 557,990 Washinton Cnty KS Pub Bldg Com Rev Law Enforcement Ctr & Hosp Proj 5.000% 09/01/37 400,000 441,712 9,349,490 Transportation (1.9%) KS Dept of Transportation Highway Rev. 5.000% 09/01/34 500,000 602,385 KS Dept of Transportation Highway Rev. 5.000% 09/01/35 250,000 301,158 KS Dev Fin Auth Rev (Road Revolving Fund) 4.625% 10/01/26 250,000 265,383 1,168,926 Utilities (10.8%) *KS Municipal Energy Agency (Jameson Energy Project) Rev 5.750% 07/01/38 1,000,000 1,180,220 KS Pwr Pool Elec Util Rev 4.500% 12/01/28 500,000 537,200 KS Pwr Pool Elec Util Rev 5.000% 12/01/31 750,000 813,952 Kansas Power Pool Elec Util Rev Dogwood Fac-Ser A 4.000% 12/01/31 500,000 534,720 Topeka KS Utilities Rev Ref & Impt- Comb- Ser A 3.000% 08/01/41 500,000 470,095 Wyandotte Cnty KS Govt Util Sys Rev 5.000% 09/01/24 200,000 217,236 Wyandotte Cnty KS Govt Util Sys Rev 5.000% 09/01/29 500,000 538,010 Wyandotte Cnty KS Govt Util Sys Rev 5.000% 09/01/36 250,000 279,427 *Wyandotte Cnty KS Govt Util Sys Rev 5.000% 09/01/32 1,250,000 1,412,187 Wyandotte Cnty KS Govt Util Sys Rev Impt - Ser A 5.000% 09/01/35 500,000 574,835 6,557,882 TOTAL MUNICIPAL BONDS (COST: $56,424,463) $ 59,554,771 OTHER ASSETS LESS LIABILITIES (2.0%) 1,194,608 NET ASSETS (100.0%) $ 60,749,379 *Indicates bonds are segregated by the custodian to cover when-issued or delayed delivery purchases. NEBRASKA MUNICIPAL FUND Schedule of Investments October 31, 2016 (unaudited) Principal Fair Amount Value MUNICIPAL BONDS (96.2%) Education (21.3%) Douglas Cnty NE Edl Facs Rev Creighton Univ 5.500% 07/01/30 $ 350,000 $ 394,632 *Douglas Cnty NE Edl Facs Rev Creighton Univ 5.875% 07/01/40 1,500,000 1,703,520 Douglas Cnty NE Hosp Auth #2 (Boys Town Proj) 4.750% 09/01/28 200,000 210,692 Lincoln NE Ed & Fac Rev (Wesleyan Univ) 4.000% 04/01/32 750,000 786,480 NE St Colleges Student Fees (Wayne St College) 3.250% 07/01/36 500,000 499,980 Metropolitan Cmnty College Fort Omaha Campus Project 3.000% 03/01/36 500,000 476,595 NE Edl Fin Auth Rev Ref - Clarkson College Proj 5.050% 09/01/30 250,000 281,310 NE Elem & Secondary Sch Auth Ed Facs Rev 4.750% 09/01/28 250,000 264,297 Univ of NE Brd of Regt (Student Fees & Fac) 5.000% 07/01/35 1,500,000 1,769,175 Univ of NE Brd of Regt (Student Fees & Fac) 5.000% 05/15/35 500,000 586,685 Univ of NE Rev 5.000% 05/15/33 250,000 299,780 Univ of NE Brd of Regt Student Facs 5.000% 05/15/32 250,000 255,772 Univ of NE Brd of Regt (Hlth & Rec Proj) 5.000% 05/15/33 600,000 637,932 Univ of NE Rev Lincoln Student 4.000% 07/01/24 250,000 266,405 Univ of NE Omaha Student Hsg Proj 4.500% 05/15/30 250,000 270,953 Univ of NE Omaha Student Hsg Proj 5.000% 05/15/35 275,000 305,121 Univ of NE (Univ of NE - Lincoln Student Fees) Rev 5.000% 07/01/42 1,000,000 1,115,980 Univ of NE Lincoln Student Facs 5.000% 07/01/38 250,000 283,105 10,408,414 General Obligation (19.9%) Buffalo County NE GO 3.000% 12/15/32 750,000 750,780 Douglas Cnty NE SD #010 4.000% 12/15/34 300,000 323,904 Douglas CNTY SCH DIST #59 Bennington 3.000% 12/15/35 500,000 486,205 Hall Cnty NE Arpt Auth Ser-A Amt GO 5.000% 07/15/30 410,000 447,851 Hall Cnty NE Arpt Auth Ser-A Amt GO 5.000% 07/15/31 435,000 473,784 Hall Cnty NE Sch Dist #2 Grand Is GO 5.000% 12/15/33 500,000 585,095 Hall Cnty NE Sch Dist #2 Grand Is GO 5.000% 12/15/39 500,000 579,750 LaVista, NE Hwy Allocation FD 3.000% 5/01/36 600,000 573,840 Lincoln-Lancaster Cnty Neb Pub Bldg Lease Rev 4.000% 10/15/30 100,000 100,862 City of Lincoln COP 4.000% 04/01/27 325,000 380,474 *Omaha NE (Convention Center) GO 5.250% 04/01/27 1,000,000 1,311,240 Omaha NE Unlimited GO 5.000% 10/15/25 250,000 278,165 Sarpy Cnty Sch Dist #27 Papillion-LA Vista GO 5.000% 12/01/28 250,000 270,032 Papio Missouri River NE Natural Res Dist GO 4.000% 12/15/24 250,000 259,167 Papio Missouri River NE Natural Res Dist GO 5.000% 12/15/26 250,000 268,620 Papio Missouri River NE Ref-Flood Protn & Wtr Quality Enhancement 4.000% 12/15/30 1,000,000 1,054,860 Ralston NE Arena GO 4.500% 09/15/31 500,000 480,750 Sarpy Cnty NE Sch Dist #37 Ref & Sch Bldg 5.000% 12/15/35 250,000 293,478 Sarpy Cnty NE Sch Dist #37 Ref & Sch Bldg - Gretna Public Schools 3.000% 12/15/39 500,000 462,740 Scotts Bluff Cnty NE Sch Dist #32 GO 5.000% 12/01/31 250,000 298,573 9,680,170 Health Care (7.5%) Adams Cnty NE Hosp Auth #1 Hosp Rev (Mary Lanning Mem Hosp) 5.250% 12/15/33 250,000 267,988 Douglas Cnty NE Hosp Auth #002 (NE Med Ctr) 5.000% 11/15/16 250,000 250,343 Douglas Cnty NE Hosp Auth #002 Immanuel Group 5.500% 01/01/30 500,000 550,940 Douglas Cnty NE Hosp Methodist Health 5.500% 11/01/38 795,000 864,833 Douglas Cnty NE Hosp Methodist Health 5.500% 11/01/38 415,000 451,454 Lincoln Cnty NE Hosp Auth (Great Plains Regl Med Cntr) 5.000% 11/01/23 250,000 287,178 Lincoln Cnty NE Hosp Auth (Great Plains Regl Med Cntr) 5.000% 11/01/24 250,000 285,513 Lincoln Cnty NE Hosp Auth (Great Plains Regl Med Cntr) 5.000% 11/01/25 250,000 285,130 Lincoln Cnty NE Hosp Auth (Great Plains Regl Med Cntr) 5.000% 11/01/32 250,000 277,218 Lincoln Cnty NE Hosp Auth #1 North Platte 4.000% 11/01/37 150,000 154,314 3,674,911 Housing (1.7%) Lancaster Cnty NE Hosp Auth #1 Immanuel Oblig Group 5.500% 01/01/30 250,000 275,470 Sarpy Cnty NE Hosp Auth #1 Immanuel Oblig Group 5.500% 01/01/30 500,000 550,940 826,410 Other Revenue (7.3%) Lincoln NE West Haymarket Joint Pub Agy GO Fac 5.000% 12/15/42 750,000 848,805 NE Coop Republican Platte Enhancement Project River 5.125% 12/15/33 250,000 267,628 NE Coop Republican Platte Enhancement Project River 5.000% 12/15/38 160,000 168,102 NE Coop Republican Platte Enhancement Project River 3.850% 12/15/30 300,000 309,120 Omaha Convention Hotel Corp 5.000% 02/01/35 500,000 502,535 Omaha Pub Fac Corp Lease Rev Omaha Tech & Forestry Equip 4.000% 11/15/31 115,000 119,541 *Omaha NE Special Tax Rev 5.000% 02/01/27 1,000,000 1,160,260 Upper Republican Natural Resource District 4.000% 12/15/24 200,000 210,074 3,586,065 Transportation (1.2%) Lincoln NE Pkg Rev 5.500% 08/15/31 500,000 575,225 Utilities (37.3%) *Central Plains Energy Proj Rev 5.000% 09/01/27 1,000,000 1,141,860 Central Plains Energy Proj Rev 5.250% 09/01/37 500,000 558,495 Central Plains Energy Proj Rev 5.000% 09/01/42 500,000 558,565 Columbus, NE Combined Rev & Ref 4.000% 12/15/32 100,000 109,242 Dawson NE Pub Pwr Dist Elec Sys Rev 3.050% 06/15/36 575,000 543,277 Grand Island NE Sewer Sys Rev 5.000% 09/15/26 250,000 296,715 Hastings NE Comb Utility Rev Ref 4.000% 10/15/32 500,000 539,615 *Lincoln NE Elec Syst Rev 5.000% 09/01/37 1,000,000 1,147,450 Lincoln NE San Swr Rev 4.500% 06/15/29 250,000 253,695 Lincoln NE Solid Waste Mgmt Rev 4.000% 08/01/25 275,000 315,067 Lincoln NE Solid Waste Mgmt Rev 4.000% 08/01/27 400,000 452,080 Lincoln NE Wtr Rev 4.000% 08/15/25 250,000 268,347 Lincoln NE Wtr Rev 4.500% 08/15/34 250,000 265,817 NE Metro Util Dist Omaha Wtr Rev 4.000% 12/15/24 750,000 841,807 NE Metro Util Dist Omaha Wtr Rev 4.000% 12/15/26 250,000 279,380 Muni Energy Agy of NE Pwr Supply Sys Rev 5.125% 04/01/24 195,000 214,344 Muni Energy Agy of NE Pwr Supply Sys Rev 5.000% 04/01/30 500,000 562,580 Muni Energy Agy of NE Pwr Supply Sys Rev 5.000% 04/01/32 100,000 111,894 NE Pub Pwr Dist Rev 5.000% 01/01/41 250,000 289,547 #NE Public Power Dist Gen- Ser C 5.000% 01/01/36 2,355,000 2,737,098 NE Pub Pwr Dist Rev 5.000% 01/01/28 250,000 290,787 NE Pub Pwr Dist Rev 5.000% 01/01/30 500,000 577,960 Omaha NE Metro Util Wtr Dist Rev 4.375% 12/01/26 400,000 401,220 Omaha NE Pub Pwr Dist Elec Sys Rev 5.250% 02/01/23 250,000 264,468 Omaha NE Pub Pwr Dist Elec Sys Rev 5.500% 02/01/33 100,000 106,098 Omaha NE Pub Pwr Dist Elec Sys Rev 6.200% 02/01/17 140,000 141,263 Omaha Sanitation & Sewer 5.000% 11/15/29 250,000 300,638 Omaha Sanitation & Sewer 5.000% 11/15/30 250,000 299,223 Omaha Sanitation & Sewer 5.000% 11/15/31 500,000 595,210 #Omaha Sanitation & Sewer 4.000% 04/01/35 250,000 269,588 Omaha NE Pub Pwr Dist Sep Elec Sys Rev 5.000% 02/01/32 250,000 293,925 Omaha NE Pub Pwr Dist Sep Elec Sys Rev 5.000% 02/01/31 445,000 530,769 Omaha NE Pub Pwr Dist Sep Elec Sys Rev 4.000% 02/01/32 400,000 433,172 Omaha NE Pub Pwr Dist Sep Elec Sys Rev 4.000% 02/01/35 365,000 392,138 NE Pub Pwr Generation Agy Whelan Energy 5.000% 01/01/24 250,000 251,785 NE Pub Pwr Generation Agy Whelan Energy 5.000% 01/01/27 250,000 251,785 NE Pub Pwr Generation Agy Whelan Energy 5.000% 01/01/32 780,000 785,569 NE Pub Pwr Generation Agy Whelan Energy 5.000% 01/01/32 220,000 221,571 Southern Pub Pwr Dist 5.000% 12/15/23 250,000 272,645 18,166,689 TOTAL MUNICIPAL BONDS (COST: $44,984,586) $ 46,917,884 OTHER ASSETS LESS LIABILITIES (3.8%) 1,831,288 NET ASSETS (100.0%) $ 48,749,172 *Indicates bonds are segregated by the custodian to cover when-issued or delayed delivery purchases. #When-issued purchase as of October 31, 2016. OKLAHOMA MUNICIPAL BOND Schedule of Investments October 31, 2016 (unaudited) Principal Fair Amount Value MUNICIPAL BONDS (96.3%) Education (19.5%) OK Agric & Mech Colleges Rev (OK St Univ) 5.000% 07/01/39 $ 140,000 $ 152,093 OK Agric & Mech Colleges Rev (OK St Univ) 4.400% 08/01/39 740,000 788,773 *OK Community College Student Fac Rev 4.375% 07/01/30 750,000 801,577 OK Dev Fin Auth Lease Rev Master St Higher Ed 4.400% 12/01/29 250,000 267,487 OK Dev Fin Auth Lease Rev Higher Ed Master Ppty 5.000% 06/01/39 500,000 573,875 OK Dev Fin Auth Lease Rev Higher Ed Master Ppty 5.000% 06/01/29 250,000 298,860 OK Dev Fin Auth Lease Rev Higher Ed Master Ppty 5.000% 06/01/34 500,000 585,500 OK Dev Fin Auth Lease Rev Higher Ed Master Ppty 5.000% 06/01/39 500,000 574,980 OK Dev Fin Auth Rev East Central Univ 4.000% 08/01/30 280,000 305,287 OK Dev Fin Auth Rev East Central Univ 4.000% 08/01/31 290,000 314,870 OK Dev Fin Auth Rev East Central Univ 4.000% 08/01/32 305,000 329,607 OK Dev Fin Auth Rev East Central Univ 4.000% 08/01/33 315,000 338,994 Brd of Regt (OK Univ Science Ctr) 5.000% 07/01/36 1,000,000 1,047,730 Univ of OK Rev 5.000% 07/01/37 290,000 326,227 Univ of OK Rev Gen-Ser A 5.000% 07/01/41 250,000 282,458 Univ of OK Rev Gen-Ser A 3.375% 07/01/42 435,000 440,655 Univ of OK Rev Gen-Ser C 5.000% 07/01/36 500,000 578,275 Univ of OK Rev Gen-Ser C 4.000% 07/01/40 650,000 691,763 Univ of OK Rev Gen-Ser C 5.000% 07/01/38 500,000 576,205 9,275,216 General Obligation (3.9%) Broken Arrow GO Series A 4.125% 08/01/31 180,000 194,843 Oklahoma City OK 5.000% 03/01/27 400,000 420,456 *Oklahoma City OK 4.000% 03/01/24 1,000,000 1,155,260 Oklahoma City OK GO 3.000% 03/01/30 100,000 100,899 1,871,458 Health Care (4.3%) OK St Dev Fin Auth Hlth Sys Rev Ref Sef A 5.000% 08/15/25 350,000 435,162 OK St Dev Fin Auth Hlth Sys Rev Ref Sef A 5.000% 08/15/29 250,000 297,962 OK St Dev Fin Auth Hlth Sys Rev Ref Sef A 4.000% 08/15/38 250,000 261,812 OK Dev Fin Auth Rev (St John Hlth Sys) 5.000% 02/15/42 250,000 273,340 OK Dev Fin Auth Rev (St John Hlth Sys) 5.000% 02/15/37 15,000 15,186 OK Dev Fin Auth Rev (St John Hlth Sys) 5.000% 02/15/37 485,000 488,259 Tulsa Cnty Ind Auth Health Fac 4.600% 02/01/35 250,000 265,155 2,036,876 Housing (0.8%) OK Hsg Fin Agy Single Family Mtg Rev AMT 5.050% 09/01/23 190,000 190,619 OK Hsg Fin Agy Single Family Mtg Rev AMT 5.150% 09/01/29 95,000 95,190 OK Hsg Fin Agy Single Family Mtg Rev AMT 5.200% 09/01/32 90,000 90,203 OK Hsg Fin Agy Single Family Mtg Rev AMT 5.100% 03/01/17 15,000 15,066 OK Hsg Fin Agy Single Family Mtg Rev AMT 5.100% 09/01/17 10,000 10,099 401,177 Other Revenue (23.1%) Collinsville OK Mun Auth Sales Tax Rev 5.000% 03/01/35 275,000 313,170 Collinsville OK Mun Auth Sales Tax Rev 5.000% 03/01/40 250,000 284,700 Oklahoma City OK Economic Dev Trust 5.000% 03/01/32 250,000 275,307 Oklahoma City OK Economic Dev Trust 5.000% 03/01/34 500,000 548,345 Oklahoma City OK Economic Dev Trust 5.000% 03/01/33 250,000 274,740 Oklahoma City OK Pub Ppty Auth Hotel Tax Rev 4.500% 10/01/31 155,000 158,294 Oklahoma City OK Pub Ppty Auth Hotel Tax Rev 5.000% 10/01/27 350,000 421,705 Oklahoma City OK Pub Ppty Auth Hotel Tax Rev 5.000% 10/01/28 400,000 478,376 Oklahoma City OK Pub Ppty Auth Hotel Tax Rev 5.000% 10/01/29 625,000 740,294 Oklahoma City OK Pub Ppty Auth Hotel Tax Rev 5.000% 10/01/36 230,000 263,858 Oklahoma City OK Pub Ppty Auth Hotel Tax Rev 5.000% 10/01/39 835,000 952,276 OK State Water Resources Board Rev 5.000% 10/01/29 250,000 299,740 OK State Water Resources Loan Program Rev 5.000% 10/01/33 500,000 594,595 Okmulgee Cnty OK Govtl Bldg Auth Sales Tax Rev 4.250% 12/01/35 500,000 532,615 Pawnee Cnty OK Pub Programs Auth Sales Tax Rev 4.875% 02/01/30 145,000 162,548 *Rogers Cnty OK Indl Dev Auth Cap Impt Rev 4.900% 04/01/35 500,000 546,840 Sand Springs OK Muni Auth Capital IMPT Rev 4.250% 01/01/35 250,000 268,388 Sand Springs OK Muni Auth Capital IMPT Rev 4.000% 01/01/36 500,000 521,495 Tahlequah OK Pub Facs Auth Sales Tax Rev 4.000% 04/01/23 550,000 615,175 Tulsa Cnty OK Indl Auth Cap Impts Rev 3.000% 09/01/27 245,000 251,176 Tulsa Cnty OK Pub Facs Auth Capital Impt Rev Ref 3.000% 11/01/22 500,000 536,325 Tulsa Airport Impt Rev 5.000% 06/01/23 420,000 476,662 Tulsa Airport Impt Rev 5.000% 06/01/24 230,000 259,196 Tulsa Airport Impt Rev 5.250% 06/01/25 245,000 277,267 Tulsa Airport Impt Rev 5.250% 06/01/26 360,000 406,033 Tulsa OK Pkg Auth Pkg Rev 4.000% 07/01/25 500,000 543,780 11,002,900 Transportation (7.6%) Oklahoma City OK Airport Tr Jr Lien Ref Series B 5.000% 07/01/19 250,000 257,475 Oklahoma City OK Airport Tr Jr Lien Ref Series B 5.000% 07/01/21 250,000 257,105 OK St Cap Impt Auth 4.000% 10/01/24 800,000 893,416 OK St Cap Impt Auth 4.000% 10/01/25 1,000,000 1,110,090 OK St Turnpike Auth Rev 5.000% 01/01/28 250,000 283,060 OK St Turnpike Auth Rev 4.000% 01/01/31 500,000 535,185 OK St Turnpike Auth Rev 5.000% 01/01/30 250,000 280,540 3,616,871 Utilities (37.1%) Clinton OK Public Works Auth Utility 4.000% 12/01/34 750,000 802,162 Clinton OK Public Works Auth Utility 4.000% 12/01/39 500,000 525,340 Coweta Pub Works Util Rev 5.000% 08/01/34 100,000 109,434 #Coweta OK Public Wks Auth Util Sys Rev 4.000% 08/01/32 1,000,000 1,059,400 Edmond OK Pub Wks Auth Sales Tax & Util Sys Rev 4.000% 07/01/41 355,000 375,512 Glenpool Util Rev 5.100% 12/01/35 250,000 281,258 Grand River Dam Auth Rev 5.000% 06/01/27 1,000,000 1,064,560 Grand River Dam Auth Rev 4.800% 06/01/33 200,000 209,562 *Grand River Dam Auth Rev 5.250% 06/01/40 2,000,000 2,233,520 Miami OK Special Util Rev 4.000% 12/01/36 500,000 527,490 *Midwest City Municipal Auth Cap Impt Rev 5.000 % 03/01/25 2,000,000 2,307,400 Oklahoma City OK Wtr Util Tr Wtr & Swr Sys Rev 4.000% 07/01/34 250,000 259,653 Oklahoma City OK Wtr Util Tr Wtr & Swr Sys Rev 5.000% 07/01/31 250,000 287,015 Oklahoma City OK Wtr Util Tr Wtr & Swr Sys Rev 5.000% 07/01/29 1,000,000 1,202,230 Oklahoma City OK Wtr Util Tr Wtr & Swr Sys Rev 5.000% 07/01/34 100,000 119,081 Oklahoma City OK Wtr Util Tr Wtr & Swr Sys Rev 4.000% 07/01/39 175,000 188,354 *OK Mun Pwr Auth Rev 5.750% 01/01/24 1,900,000 2,154,581 OK Municipal Power Auth Ref-Ser A 5.000% 01/01/38 575,000 662,446 OK Wtr Resources Brd 5.000% 04/01/28 500,000 549,250 OK Wtr Resources Brd 5.000% 04/01/32 140,000 162,163 Oklahoma St Wtr Resource Brd Rev 4.000% 04/01/25 150,000 168,486 Sallisaw OK Mun Auth Rev 4.450% 01/01/28 100,000 106,879 Sapulpa OK Mun Auth Util Sys Rev 5.000% 04/01/28 750,000 867,428 Seminole OK Utilities Auth Sales Tax Rev 3.000% 09/01/24 100,000 105,446 Seminole OK Utilities Auth Sales Tax Rev 3.150% 09/01/25 380,000 401,367 Seminole OK Utilities Auth Sales Tax Rev 3.300% 09/01/26 315,000 332,111 Tulsa OK Metropolitan Util Auth Ref- Ser C 5.000% 10/01/25 500,000 633,670 17,695,798 TOTAL MUNICIPAL BONDS (COST: $43,741,757) $ 45,900,296 OTHER ASSETS LESS LIABILITIES (3.7%) 1,786,354 NET ASSETS (100.0%) $ 47,686,650 *Indicates bonds are segregated by the custodian to cover when-issued or delayed delivery purchases. #When-issued purchase as of October 31, 2016. MAINE MUNICIPAL FUND Schedule of Investments October 31, 2016 (unaudited) Principal Fair Amount Value MUNICIPAL BONDS (97.5%) Education (16.7%) ME Edl Ln Auth Student Ln Rev 5.875% 12/01/39 $ 130,000 $ 140,835 ME Edl Ln Auth Student Ln Rev 4.450% 12/01/25 100,000 108,497 *ME Health & Higher Ed Facs Auth Rev Ser A-Bowdoin College 5.125% 07/01/39 715,000 774,788 ME Health & Higher Ed Facs Auth Rev Ref Ser A Colby Clg 5.000% 07/01/39 500,000 583,155 ME Health & Higher Ed Facs Auth Rev 5.000% 07/01/34 250,000 292,145 ME Health & Higher Ed Facs Auth Rev 5.000% 07/01/37 185,000 191,473 ME Health & Higher Ed Facs Auth Rev 4.750% 07/01/31 250,000 274,083 ME Health & Higher Ed Facs Auth Rev Colby Clg 4.000% 07/01/24 270,000 304,490 Regl Sch Unit No 1 ME Lower Kennebec Region Sch Unit 5.000% 02/01/26 100,000 114,233 Univ of ME Sys Rev 4.625% 03/01/29 100,000 101,303 Univ of ME Sys Rev 4.750% 03/01/37 545,000 552,330 Univ of ME Sys Rev 4.750% 03/01/37 5,000 5,044 3,442,376 General Obligation (28.7%) Auburn, ME GO 4.500% 09/01/22 100,000 116,379 Bangor ME 4.000% 09/01/24 155,000 163,162 Falmouth ME GO 4.250% 11/15/31 200,000 218,326 Gorham, ME Unlimited GO 4.000% 10/01/23 100,000 111,936 Gray ME Unlimited GO 4.000% 10/15/26 280,000 300,622 Gray ME Unlimited GO 4.000% 10/15/27 280,000 299,947 Lewiston ME GO Ref Public Impt Ser A 3.000% 02/15/32 150,000 151,866 Lewiston ME GO 3.000% 02/15/31 185,000 191,764 State of Maine General Obligation 4.000% 06/01/20 150,000 167,970 Maine ST GO BDS 2016 B 5.000% 06/01/26 250,000 319,760 ME St Hsg Auth Energy Recovery Fd 5.000% 06/15/24 250,000 278,135 Portland ME 4.250% 05/01/29 150,000 159,931 Portland ME 4.125% 10/01/29 100,000 106,424 Portland ME UNLTD GO 5.000% 08/01/21 125,000 149,515 Portland ME 5.000% 08/01/22 125,000 148,055 Presque Isle ME 3.000% 12/01/37 140,000 138,215 Presque Isle ME 3.125% 12/01/39 165,000 162,966 Regional School Unit #21 ME 2.500% 11/01/36 250,000 231,658 Saco ME GO 4.000% 04/01/28 100,000 107,271 Scarborough, ME GO 4.000% 11/01/28 100,000 111,000 ME Sch Adminstrative Dist # 51 4.250% 10/15/29 250,000 266,985 ME Sch Adminstrative Dist # 51 4.000% 10/15/29 100,000 114,358 South Berwick ME 2.000% 10/01/25 400,000 409,928 South Portland, ME GO 2.500% 09/01/36 250,000 231,588 Waterville ME GO 4.000% 07/01/25 135,000 150,131 Waterville ME GO 3.000% 04/01/25 250,000 270,487 Wells-Ogunquit Community School Dist. 4.000% 11/01/24 100,000 118,694 York ME GO 2.250% 10/01/32 755,000 705,261 5,902,334 Health Care (19.1%) ME Health & Higher Ed Facs Auth Rev 5.000% 07/01/20 50,000 57,013 ME Health & Higher Ed Facs Auth Rev 5.000% 07/01/20 130,000 147,181 ME Health & Higher Ed Facs Auth Rev 4.500% 07/01/31 10,000 11,220 ME Health & Higher Ed Facs Auth Rev 5.250% 07/01/23 10,000 11,492 ME Health & Higher Ed Facs Auth Rev 4.500% 07/01/31 190,000 200,991 ME Health & Higher Ed Facs Auth Rev 5.250% 07/01/23 190,000 215,369 ME Health & Higher Ed Facs Auth Rev 5.000% 07/01/22 15,000 15,448 *ME Health & Higher Ed Facs Auth Rev Central Maine Medical Center 5.000% 07/01/39 610,000 655,408 ME Health & Higher Ed Facs Auth Rev 5.000% 07/01/26 115,000 125,807 ME Health & Higher Ed Facs Auth Rev 5.000% 07/01/20 250,000 282,178 ME Health & Higher Ed Facs Auth Rev 5.000% 07/01/40 250,000 271,150 ME Health & Higher Ed Facs Auth Rev MaineHealth 5.000% 07/01/30 500,000 571,935 ME Health & Higher Ed Facs Auth Rev MaineHealth 5.000% 07/01/31 500,000 568,130 *ME Health & Higher Ed Facs Auth Rev MaineHealth 5.000% 07/01/29 1,000,000 1,146,580 ME Health & Higher Ed Facs Auth Rev 5.000% 07/01/23 15,000 18,389 ME Health & Higher Ed Facs Auth Rev 5.000% 07/01/23 235,000 284,935 ME Health & Higher Ed Facs Auth Rev 5.000% 07/01/22 5,000 5,139 ME Health & Higher Ed Facs Auth Rev 5.000% 07/01/22 230,000 235,290 ME Health & Higher Ed Facs Auth Rev E Main Healthcare - Ser A 4.000% 07/01/46 250,000 249,700 5,073,355 Housing (12.1%) ME St Hsg Auth Mtg Pur 4.000% 11/15/24 45,000 47,717 ME St Hsg Auth Mtg Pur 4.000% 11/15/35 435,000 455,336 ME St Hsg Auth Mtg Pur 4.000% 11/15/30 250,000 262,845 ME St Hsg Auth Mtg Pur 3.300% 11/15/35 330,000 328,974 ME St Hsg Auth 3.000% 11/15/36 250,000 243,910 1,338,782 Other Revenue (6.2%) ME Governmental Facs Auth Ser A 4.000% 10/01/24 200,000 219,076 Maine Municipal Bond Bank 4.000% 11/01/38 125,000 132,310 Maine Municipal Bond Bank 5.000% 11/01/25 125,000 148,511 Maine Municipal Bond Bank 5.000% 11/01/27 100,000 122,821 Maine Municipal Bond Bank 3.000% 11/01/33 100,000 97,263 ME Mun Bd Bk (Swr & Wtr) Rev Unrefunded 4.900% 11/01/24 5,000 5,004 *PR Pub Fin Corp Comwlth Appropriations 5.375% 06/01/18 515,000 548,264 1,273,249 Transportation (9.7%) *ME Mun Bd Bk Transn Infrastructure Rev 5.000% 09/01/24 1,000,000 1,110,750 Maine St Tpk Auth Spl Oblig 4.000% 07/01/32 250,000 265,120 Portland ME Airport Rev 5.250% 01/01/35 250,000 268,452 Portland ME Airport Rev 5.000% 07/01/22 100,000 115,451 Portland ME Airport Rev 5.000% 07/01/23 100,000 117,494 Portland ME Airport Rev 5.000% 07/01/24 100,000 115,479 1,992,746 Utilities (5.0%) *Kennebunk ME Pwr & Light Dist 5.000% 08/01/22 500,000 513,665 Portland ME Wtr Dist Rev 4.250% 11/01/27 500,000 517,350 1,031,015 TOTAL MUNICIPAL BONDS (COST: $19,326,676) $ 20,053,857 OTHER ASSETS LESS LIABILITIES (2.5%) 505,556 NET ASSETS (100.0%) $ 20,559,413 *Indicates bonds are segregated by the custodian to cover when-issued or delayed delivery purchases. NEW HAMPSHIRE MUNICIPAL FUND Schedule of Investments October 31, 2016 (unaudited) Principal Fair Amount Value MUNICIPAL BONDS (97.9%) Education (17.4%) NH Health & Ed Facs Auth Rev Ref-Univ New Hampshire 5.000% 07/01/28 $ 175,000 $ 214,804 NH Health & Ed Facs Auth Rev Ref Univ Sys of NH 3.000% 07/01/37 170,000 163,137 NH Health & Ed Facs Auth Rev Ref-Univ Sys of NH 3.000% 07/01/38 115,000 109,513 NH Health & Ed Facs Auth Rev (Pinkerton Academy) 4.625% 06/01/30 175,000 184,035 NH Health & Ed Facs Auth Rev (Pinkerton Academy) 4.875% 06/01/35 70,000 74,344 *NH Health & Ed Facs Auth Rev Southern NH Univ 5.000% 01/01/17 200,000 201,000 NH Health & Ed Facs Auth Rev Southern NH Univ 5.000% 01/01/20 100,000 111,715 NH Health & Ed Facs Auth Rev Dartmouth College 5.250% 06/01/39 100,000 110,923 1,169,471 General Obligation (55.3%) Concord NH Ref GO 4.000% 08/15/26 100,000 119,790 Dover NH GO Ref 5.000% 06/15/25 75,000 94,787 Dover NH GO 5.000% 06/15/39 100,000 98,851 Dover NH GO 4.000% 06/15/28 100,000 109,753 Hillsborough NH GO 4.000% 11/01/20 100,000 100,142 Hillsborough NH GO 4.000% 11/01/21 100,000 100,147 Hooksett NH Sch Dist GO 5.000% 07/15/22 100,000 120,600 Keene, NH GO 3.250% 09/15/36 100,000 103,801 #Keene, NH GO 4.000% 07/01/27 100,000 116,783 Merrimack Cnty NH GO 4.250% 12/01/19 100,000 103,988 Merrimack Cnty NH GO 4.500% 12/01/27 100,000 104,236 Merrimack Cnty , NH GO 2.625% 9/01/35 100,000 92,942 Nashua NH GO 3.000% 10/1/35 175,000 177,371 *NH Mun Bd Bk 2009 Series D 4.000% 07/15/25 175,000 188,486 NH St GO Cap Impt - Ser B 5.000% 12/01/28 75,000 92,797 NH St Cap Impt GO 4.750% 03/01/27 100,000 105,534 Portsmouth NH GO Ref- Capital Loan - Ser B 3.000% 06/15/33 255,000 258,249 Portsmouth NH GO Ref- Capital Loan - Ser B 3.000% 06/15/34 335,000 338,598 Portsmouth NH GO 3.000% 06/15/36 525,000 522,769 Portsmouth NH GO Cap Impt 4.000% 12/01/30 100,000 108,180 *Rochester NH GO Ser A 3.000% 03/01/32 130,000 135,922 Rochester NH GO Ser C 3.000% 10/15/35 100,000 101,985 Salem NH School District GO 5.000% 11/15/24 100,000 125,073 *Salem NH School District GO 4.000% 12/01/27 250,000 285,767 3,706,551 Health Care (12.9%) NH Health & Ed Facs Auth Rev Wentworth Douglas Hosp 5.500% 01/01/26 100,000 113,635 NH Health & Ed Facs Auth Rev Southern NH Med Ctr 5.250% 10/01/23 100,000 103,543 NH Health & Ed Facs Auth Rev Healthcare Sys-Covenant Hlth-B 5.000% 07/01/24 100,000 105,742 NH Health & Ed Facs Auth Rev Cheshire Med Ctr 4.000% 07/01/39 100,000 102,944 *NH Health & Ed Facs Auth Rev Covenant Health 5.000% 07/01/31 150,000 156,613 NH Health & Ed Facs Auth Rev Catholic Med Center 5.000% 07/01/24 100,000 113,597 *NH Health & Ed Facs Auth Rev Concord Hosp-Ser A 5.000% 10/01/26 100,000 115,141 NH St Health & Ed Fac Covenant Hlth Sys 5.000% 07/01/42 50,000 54,152 865,367 Housing (5.8%) NH St Hsg Fin Auth Single Family Mtg Rev 5.350% 07/01/40 65,000 66,322 NH St Hsg Fin Auth Single Family Mtg Rev 4.625% 07/01/25 135,000 140,504 NH St Hsg Fin Auth Single Family Mtg Rev 4.875% 07/01/28 70,000 75,557 NH St Hsg Fin Auth Multi Family Hsg 5.200% 07/01/31 100,000 109,113 391,496 Transportation (3.1%) Manchester NH Gen Airport Rev 5.000% 01/01/23 75,000 87,271 NH St Turnpike Sys Rev 5.000% 08/01/25 100,000 118,874 206,145 Utilities (3.4%) NH St Bus Fin Auth Wtr Fac Rev AMT Pennuchuck Wtr Wks 5.000% 01/01/29 100,000 115,429 NH St Bus Fin Auth Wtr Fac Rev AMT Pennuchuck Wtr Wks 5.000% 01/01/30 100,000 115,063 230,492 TOTAL MUNICIPAL BONDS (COST: $6,471,105) $ 6,569,522 OTHER ASSETS LESS LIABILITIES (2.1%) 140,791 NET ASSETS (100.0%) $ 6,710,313 *Indicates bonds are segregated by the custodian to cover when-issued or delayed delivery purchases. #When-issued purchase as of October 31, 2016. NOTE: INVESTMENT IN SECURITIES (unaudited) As of October 31, 2016, the net unrealized appreciation (depreciation) based on the cost of investments for federal income tax purposes was as follows: Kansas Municipal Fund Nebraska Municipal Fund Oklahoma Municipal Fund Maine Municipal Fund New Hampshire Municipal Fund Investments at cost $56,424,463 $44,984,586 $43,741,757 $19,326,676 $6,471,105 Unrealized appreciation $3,318,256 $2,088,586 $2,288,874 $841,576 $174,237 Unrealized depreciation ($187,948) ($155,288) ($130,335) ($114,395) ($75,820) Net unrealized appreciation (depreciation)* $3,130,308 $1,933,298 $2,158,539 $727,181 $98,417 *Differences between financial reporting-basis and tax-basis unrealized appreciation/(depreciation) are due to differing treatment of market discount. NOTE: FAIR VALUE MEASUREMENTS (unaudited) Various inputs are used in determining the value of the Funds' investments. These inputs are summarized in three broad levels: Level 1 inputs are based on quoted prices in active markets for identical securities. Level 2 inputs are based on significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 inputs are based on significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments.) The following is a summary of the inputs used to value the Funds’ investments as of October 31, 2016: Kansas Municipal Fund Level 1 Level 2 Level 3 Total Municipal Bonds $0 $59,554,771 $0 $59,554,771 Total $0 $59,554,771 $0 $59,554,771 Nebraska Municipal Fund Level 1 Level 2 Level 3 Total Municipal Bonds $0 $46,917,884 $0 $46,917,884 Total $0 $46,917,884 $0 $46,917,884 Oklahoma Municipal Fund Level 1 Level 2 Level 3 Total Municipal Bonds $0 $45,900,296 $0 $45,900,296 Total $0 $45,900,296 $0 $45,900,296 Maine Municipal Fund Level 1 Level 2 Level 3 Total Municipal Bonds $0 $20,053,857 $0 $20,053,857 Total $0 $20,053,857 $0 $20,053,857 . New Hampshire Municipal Fund Level 1 Level 2 Level 3 Total Municipal Bonds $0 $6,569,522 $0 $6,569,522 Total $0 $6,569,522 $0 $6,569,522 Item 2. CONTROLS AND PROCEDURES. (a) The certifying officers, whose certifications are included herewith, have evaluated the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this Form N-Q (the “Report”). The registrant’s principal executive officer and principal financial officer believe that the disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) are adequately designed to ensure that material information relating to the registrant is made known to them by others, particularly during the period in which this report is being prepared, so that there is time to allow for decisions regarding required disclosure. Further, in their opinion, the registrant's disclosure controls and procedures are adequately designed, and are operating effectively, to ensure that information required to be disclosed by the registrant in the Report is recorded, processed, summarized and reported by the filing date. (b) There were no significant changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant's most recent fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. EXHIBITS. (a) (1) Certification pursuant to Rule 30a-2(a) under the Investment Company Act of 1940 is filed and attached hereto. Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Integrity Managed Portfolios By: /s/ Shannon D. Radke Shannon D. Radke President January 6, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Shannon D. Radke Shannon D. Radke President January 6, 2017 By: /s/ Adam Forthun Adam Forthun
